 






July 2, 2010


W. Thomas Amick
11229 Conley Cove Court
Raleigh, NC 27613


Re: Renewal of Interim CEO Agreement


Dear Mr. Amick:


This addendum is attached to and made part of the Agreement dated August 13,
2009, between you and Discovery Laboratories, Inc. (as it may have been
previously amended, the “Agreement”).  Effective as of July 2, 2010 the parties
hereby agree to modify the Agreement to reflect the revisions set forth
herein.  Capitalized terms used herein and not otherwise defined shall have the
meanings ascribed to such terms as set forth in the Agreement.


Section 3, Term, is hereby amended by extending the ending date from June 30,
2010 to June 30, 2011; provided, however, that the extended ending date is
subject to prior termination as provided in Section 7 of the Agreement.


Except as amended herein, the remaining terms and conditions of the Agreement
shall remain in full force and effect.  This addendum confirms an agreement
between you and Company with respect to the subject matter hereof and is a
material part of the consideration stated in the Agreement and mutual promises
made in connection therewith.  Please indicate your acceptance of the terms
contained herein by signing both copies of this addendum, retain one copy for
your records, and forward the remaining copy to the Company.
 
 

  DISCOVERY LABORATORIES, INC.          
 
By:
/s/ David L. Lopez, Esq.      Name:  David L. Lopez, Esq.      Title:  EVP,
General Counsel & Chief Compliance Officer          



Accepted and Agreed to:


 

  /s/  W. Thomas Amick    Name:   W. Thomas Amick   

 
 

--------------------------------------------------------------------------------

